DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 recites a stone guard for a vehicle that is comprised of a mesh of a plurality of tubes having a plurality of channels defined within the tubes and having a refrigerant inlet and outlet for allowing heat to be released from the refrigerant as it travels through the plurality of channels. The prior art does not properly teach or suggest a mesh configuration that acts as a front grille, or “stone guard”, and a heat exchanger, with refrigerant flowing through channels in the mesh; for this reason, claim 1 is allowable.
Claims 2-14 are allowable because they are dependent on claim 1.
Claim 15 recites a stone guard for a vehicle that is comprised of a mesh of a plurality of tubes having a plurality of channels having heat dissipaters defined within the tubes and having a refrigerant inlet and outlet for allowing heat to be released from the refrigerant as it travels through the plurality of channels. The prior art does not properly teach or suggest a mesh configuration that acts as a front grille, or “stone guard”, and a heat exchanger, with refrigerant flowing through channels in the mesh; for this reason, claim 15 is allowable.
Claims 16-20 are allowable because they are dependent on claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taljaard (US PG Pub 2003/0160465) discloses a grill guard for a vehicle comprised of a plurality of horizontal tubes and vertical connecting members. Walters (US Pat 8,550,887) discloses a grill for a vehicle with a mesh configuration. Yoon et al. (US PG Pub 2019/0077250) discloses a radiator grill for a vehicle having a mesh configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612